                                                                               FILED
                                                                             SEP I 6 2021
                   UNITED STATES DISTRICT COURT                          PETERA. MOORE, JR., CLERK
                                                                          US OISTW ?OURT, EONC
            FOR THE EASTERN DISTRICT OF NORTH CAROLINA                   BY_~'-"'L-- - DEP CLK
                        SOUTHERN DMSION



UNITED STATES OF AMERICA              )
                                      )
            V.                        )     CRIMINAL INFORMATION
                                      )
BRADLEY RYAN ALAN DAY                 )

      The United States Attorney Charges that:

   On or about September 3, 2021, in the Eastern District of North Carolina, at

Marine Corps Base, Camp Lejeune, a place within the special maritime and

territorial jurisdiction of the United States, the Defendant, BRADLEY RYAN ALAN

DAY, did knowingly, willfully and unlawfully reenter Marine Corps Base, Camp

Lejeune, after receiving an order not to reenter by the Commanding General, Marine

Corps Base, Camp Lejeune, in violation of the provisions of Title 18, United States

Code, Section 1382.


                                      G. NORMAN ACKER, III
                                      Acting United States Attorney


                                          By:;14~
                                          MARKJFFITH
                                          Special Assistant U.S . Attorney
                                          Criminal Division




         Case 7:21-mj-01247-RJ Document 1 Filed 09/16/21 Page 1 of 1
